Citation Nr: 0629022	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty in the Army from July 1959 
to July 1979, when he retired based on 20 years of service.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which granted service 
connection at a 10 percent disability rating for PTSD, 
effective from October 1998.  The veteran timely perfected an 
appeal of this decision seeking a higher initial disability 
rating for his PTSD.

In November 2003, and again in November 2005, the Board 
remanded the veteran's claim for additional evidentiary and 
procedural development, and to ensure compliance with VA's 
duty to assist and notify.


FINDINGS OF FACT

Continuously since the effective date of service connection, 
the veteran's PTSD has been manifested by no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or by symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased initial disability rating 
in excess of 10 percent for his service-connected PTSD.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the issue addressed herein.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent 
when it is productive of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
assigned where there is disability productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a 61-70 GAF score indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A 71-80 GAF 
score indicates the examiner's assessment that, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

As noted above, the RO has assigned the veteran's PTSD an 
initial disability rating of 10 percent, effective from 
October 1998.  A review of his VA medical treatment records 
since then revealed extensive treatment for cocaine 
dependence.

A treatment report, dated in November 1998, noted that the 
veteran was working 48 hours per week.

A psychiatric consultation report, dated in January 2000, 
noted that the veteran was involved in an ongoing legal 
dispute with other family members concerning ownership of a 
piece of land.  The veteran reported that he uses crack 
cocaine, and that he likes the social aspect of it.  The 
report concluded with an assessment of adjustment disorder 
with mixed emotional features.  It also listed a GAF score of 
60.  A treatment report, dated in February 2000, noted that 
the veteran was attending his first PTSD therapy group.  The 
report concluded with an assessment of PTSD, and listed a GAF 
score of 50.  

A VA examination for PTSD, performed in February 2001, noted 
the veteran did not have significant PTSD symptoms.  The 
report noted that what the veteran called recurrent memories 
about Vietnam were not consistent with dreams, nightmares, or 
flashbacks.  There was no significant hypervigilence or 
startle response, and no clear avoidance.  There was also no 
active suicidal or homicidal intent, and no neurovegetative 
symptoms consistent with depression.  Mental status 
examination revealed that he was alert and fully oriented.  
He was pleasant, interactive and cooperative.  Affect was 
incongruent to mood at points in time, and the veteran's mood 
was euthymic.  His thought process was coherent, logical and 
goal directed.  No looseness of association or flight of 
ideas, no endorsement of suicidal or homicidal intent, and no 
elicited auditory or visual hallucinations.  The report 
concluded with diagnoses of alcohol abuse in partial 
sustained remission, and rule out marijuana and cocaine 
abuse.  The report listed a GAF score of 65.  The VA examiner 
noted that the veteran has had some vague symptoms of 
depression and PTSD, but did not have enough to make the full 
diagnosis of either major depression or PTSD.  The VA 
examiner further stated that his greater concern was that the 
veteran's ongoing substance abuse may be having significant 
psychoactive effects on him.

A psychiatric consultation, dated in August 2001, noted the 
veteran's feelings of having lost control of his cocaine use.  
The veteran also reported PTSD symptoms of nightmares and 
visions of being back in war, which are worsened by cocaine.  
The report concluded with an assessment of cocaine 
dependence/withdrawal; substance induced mood disorder; and 
history of PTSD. 

A treatment report, dated in September 2001, noted that the 
veteran was retired, and that he was receiving a disability 
check as well as military retirement pay.  

A treatment report, dated in March 2002, noted that the 
veteran was working three nights per week as a security 
guard.  Mental status examination revealed his affect to be 
normal.  He denied any suicidal or homicidal ideation, and no 
perceptual disorder was indicated.  The veteran declined 
taking any psychotropic medications.  The report concluded 
with an impression of chronic PTSD and substance dependence.  
A treatment report, dated in June 2002, noted that the 
veteran was interested in beginning psychotherapy for his 
PTSD.  The report noted that no such treatment was 
appropriate until the veteran made an effort to abstain from 
cocaine.  The report also noted that the veteran declined 
substance abuse treatment as a precursor to further 
psychotherapy.  A treatment report, dated in September 2002, 
noted that the veteran discontinued working after he was 
awarded 100 percent disability payments.  The report noted 
that he plans to go back to school, and has no interest in 
work.  Ongoing reports of therapy, dated from October 2002 
through March 2003, noted diagnoses of cocaine dependence.  

In June 2005, the veteran was hospitalized for five days of 
treatment for cocaine dependence.  A inpatient treatment 
report, dated in June 2005, noted the veteran's history of 
being on drugs of one kind or another for the past 47 years, 
including heroin, marijuana and cocaine.  The report noted 
that he current mixes marijuana and cocaine, and smokes it 
with his friends.  The report noted that he can not use it 
alone, but must have others there.  He denied having any 
suicidal or homicidal ideations.  An in patient treatment 
report, dated in June 2005, noted that the veteran denied any 
history of depressed mood or symptoms suggestive of major 
depressive disorder or psychosis.  He reported symptoms of 
PTSD, such as flashbacks and nightmares, but stated that 
these were under control.  His hospitalization report noted 
discharge diagnoses of cocaine dependence/withdrawal and 
cannabis dependence.

In January 2006, another VA examination for PTSD was 
conducted.  The report of this examination noted that the 
veteran's claims folder had been reviewed prior to the 
examination.  The report noted the veteran's long history of 
polysubstance dependency, most notably crack cocaine 
dependency, as well as cannabis dependency and alcohol 
dependency.  The veteran reported that he was not currently 
working, and that he had not worked since he obtained a 100 
percent disability from prostate cancer.  Mental status 
examination revealed the veteran to be casually dressed and 
looking very thin.  He made good eye contact, and his 
grooming and hygiene were good.  His manner was cooperative, 
and his affect broad.  He reported his mood as "feeling in a 
box, but no way out."  His speech was spontaneous, and he 
gave goal-directed answers to questions.  There was no 
evidence of psychosis.  He reported fleeting suicidal 
ideation, but no plan, and he was not homicidal.  He was 
oriented to person, place and time. And his long-term memory 
was unreliable.  As for his PTSD, the veteran reported that 
he lives with recurrent and intrusive recollections.  He 
denied any intense psychological distress, therefore the 
severity is mild.  He reported nightmares about once every 10 
to 12 days.  The veteran reported that he avoids crowds, and 
that he does not trust others.  He reported that he probably 
sleeps too much, and does not complain of sleep impairment.  
He did not report any exaggerated startle response.  The VA 
examiner stated, "[o]verall, the veteran has minimal 
symptoms of PTSD which would not even meet the full 
diagnostic criteria for PTSD at the current time.  Therefore, 
the diagnosis is offered as prior history." The report also 
noted diagnoses of polysubstance dependency, and narcissistic 
and antisocial personality traits.  The report listed a GAF 
score for PTSD purposes only of 75.  The VA examiner stated 
that the veteran currently has a subclinical level of PTSD 
symptoms which would not meet the DSM IV criteria.  The VA 
examiner opined that the veteran's primary difficulty is 
personality and characterological traits and polysubstance 
dependence.  The VA examiner further stated, "[t]his veteran 
presents today with disorders other than PTSD which are 
independently responsible for his impairment in psychosocial 
adjustment and quality of life.  More specifically, he has a 
long history which is documented in the C-file over the past 
10 years of cocaine dependency, marijuana dependency, and 
alcohol dependency.  The impact of the polysubstance 
dependency is marital, legal, occupational, and financial 
problems."  

In looking at the evidence as a whole, the veteran's PTSD 
does not warrant an increased initial rating under the 
current rating criteria.  Since the initial grant of service 
connection in October 1998, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or symptoms controlled 
by continuous medication.  As noted on his most recent VA 
examination in January 2006, the veteran has "minimal 
symptoms of PTSD" and that he his current symptoms would not 
even meet the full diagnostic criteria for PTSD.  The report 
concluded with a PTSD only GAF score of 75.  In a similar 
fashion, the VA examination for PTSD, performed in February 
2001, stated that the veteran "does not have significant 
PTSD symptoms", and that his symptoms did not warrant a full 
diagnosis of PTSD.  

The Board further notes that the veteran's psychiatric health 
is significantly impacted by nonservice-connected conditions.  
Specifically, the January 2006 VA examination for PTSD noted 
that the veteran has disorders other than PTSD, including 
cocaine, marijuana, and alcohol dependency, which are 
independently responsible for his impairment in psychosocial 
adjustment and quality of life.  Moreover, the February 2001 
VA examination concluded with diagnoses of alcohol abuse, in 
partial sustained remission; and rule out marijuana and 
cocaine abuse.

A 30 percent evaluation is assigned where the PTSD disability 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  Most of the symptoms listed in the current rating 
criteria for a 30 percent rating are absent in this case.  
For example, the evidence does not show PTSD-related symptoms 
of depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  

As noted above, clinicians' GAF scores and narrative 
descriptions of the severity of PTSD are not controlling as 
to the percentage rating to be assigned for the disorder, 
although such information is to be considered.  The VA 
examinations performed in February 2001 noted a GAF score of 
65, and the January 2006 VA examination noted a GAF of 75.  
Nevertheless, the actual symptoms described in all of these 
reports fail to establish entitlement to a higher disability 
rating in this matter.  The January 2006 VA examination 
stated that, "[o]verall, the veteran has minimal symptoms of 
PTSD which would not even meet the full diagnostic criteria 
for PTSD."  

In this case, the evidence demonstrates that the veteran's 
PTSD disability picture more nearly approximates the criteria 
for a 10 percent rating, than a 30 percent rating, and thus 
the lower rating of 10 percent is warranted.  38 C.F.R. § 
4.7.  The presently assigned 10 percent disability evaluation 
accurately depicts the severity of the condition for the 
entirety of the rating period on appeal, and there is no 
basis for higher staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a rating higher than 10 
percent for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Duty to Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, rating actions, statements of the case and 
supplemental statement advised the veteran of the foregoing 
elements of the notice requirements.  The Board also notes 
that the veteran's case was previously remanded on two 
separate occasions to ensure compliance with VA's duties to 
notify and assist.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran has not identified 
any additional evidence pertinent to his claim that is not 
already of record.  He has been examined in connection with 
this matter.  

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.  


ORDER

An initial rating higher than 10 percent for PTSD is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


